Citation Nr: 1207220	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel






INTRODUCTION

The Veteran served on active duty from April 1967 to June 1970.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2007 rating decision of the VA Regional Office (RO) in Waco, Texas that denied service connection for a right hip disorder.

The case was remanded for further development in August 2010.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a right hip condition that is of service onset or is secondary to service-connected disability.  Service connection is in effect for, among other things, traumatic arthritis of the right ankle as a residual of fracture and myofascial lumbar syndrome with degenerative disc disease as secondary to right ankle fracture.   

Review of the record discloses that in August 2006, the Veteran's treating chiropractor stated that the appellant had hip pain, and that altered arthrokinematics of the entire right lower extremity as a result of an old ankle injury and restricted right ankle joint motion contributed to symptoms that included pelvic unleveling and sacroiliac syndrome.  

The Veteran was afforded a VA examination in July 2007 wherein the VA physician's assistant determined that the appellant had no true hip pain or hip joint pathology, and that hip pain was referred pain from the right lower back into the right buttock.  The examiner diagnosed myofascial lumbar syndrome and stated that this was at least as likely as not related to the appellant's antalgic gait from ankle fracture.  

Pursuant to the Board's August 2010 remand, the appellant was afforded another VA examination for an opinion as to whether a right hip disability was related to service or was secondary to or aggravated by the service-connected right ankle fracture.  Following the ensuing VA examination in December 2010, another VA physician's assistant opined that there "is nothing in the orthopedic literature indicating that a healed right ankle fracture in the remote past with or without an altered gait will cause intrinsic conditions of the ipsilateral hip."  It was added that the current hip pain did not represent radicular or referred pain from the lumbar spine.  The examiner ultimately concluded that a right hip condition was not related to service or secondary to or aggravated by the right ankle condition. 

The Board observes, however, that there are conflicting findings and opinions among the Veteran's chiropractor and the two VA examiners that must be reconciled prior to disposition of the issue on appeal.  On the one hand, the chiropractic practitioner indicates that altered arthrokinematics from old ankle injury and restricted ankle joint motion has contributed to pelvic unleveling and sacroiliac syndrome.  This suggests that there is a relationship between the service-connected right ankle fracture residuals and claimed right hip disability.  On another front, a VA clinician in July 2007 stated that the Veteran had no true right hip pain and no pathology of that joint, but did concede that the appellant had an antalgic gait from old right ankle fracture that was a causative factor in lumbar spine disability, and that hip pain was referred from the low back.  In December 2010, in contrast to the Veteran's chiropractor, the VA physician's assistant states that the medical literature does not support a finding that healed right ankle fracture with or without an altered gait will cause intrinsic conditions of the ipsilateral hip.  It was also found that current hip pain did not represent radicular or referred pain from the lumbar spine.  This conclusion is clearly opposite to the conclusion of the VA physician's assistant in July 2007.  These findings and conclusions are inconsistent overall.  As such, regrettably, the Board finds that further development of the evidence is again required, to include a specialist examination by a VA physician for a more definitive opinion.  

The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221, (1991); Green v. Derwinski, 1 Vet.App. 121, 124. 

The Board observes that when the Veteran underwent VA examination in December 2010, he stated that anterior right hip pain began in 2008.  He related that he was being treated by VA for low back pain and the right ankle condition.  The Board observes that the most recent VA outpatient records date through January 12, 2007.  As there is notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating after January 12, 2007 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient clinical records dated after January 12, 2007, and associate them with the claims folder.

2.  After a reasonable time for receipt of the above, schedule the Veteran for a VA examination by an appropriate VA physician who is a specialist in orthopedics for an opinion as to whether the claimed right hip condition is secondary to or has been aggravated by service-connected back and/or right ankle disability.  The claims folder must be made available to the examiner and clinical findings should be reported in detail. 

Based on a thorough review of the record, clinical evidence and a physical examination, the examiner is requested to provide an opinion with supporting rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's right hip disorder is proximately due to (secondary to) or have been made chronically worse (aggravated) by service-connected disabilities.  The opinion should be set forth in detail in a narrative report.

3.  After taking any further development deemed appropriate, readjudicate the issue.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


